                Case 3:21-cv-03013-SI Document 36 Filed 08/17/21 Page 1 of 4




       Rebecca L. Davis (#271662)
  1    rebecca@lozeaudrury.com
       Lozeau Drury LLP
  2    1939 Harrison Street, Suite 150
       Oakland, CA 94612
  3    Tel: (510) 836-4200
       Fax: (510) 836-4205
  4
       [Additional counsel appearing on signature page]
  5
  6
  7                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
  8                                    SAN FRANCISCO DIVISION
  9
1.10    A1 ON TRACK SLIDING DOOR REPAIR
        AND INSTALLATION, INC., SYLVIA                         Case No. 3:21-cv-03013-SI
11      SCHICK, and DEBORAH SCHICK,
        individually and on behalf of all others               PLAINTIFFS’ STATUS REPORT AND
12      similarly situated,                                    REQUEST TO VACATE CASE
                                                               MANAGEMENT CONFERENCE
2.13                            Plaintiffs,
3.14    v.
4.15    BRANDREP, LLC, a Delaware limited
        liability company,
16
                                Defendant.
5.17                                                  6.
18              Plaintiffs A1 On Track Sliding Door Repair and Installation, Inc., Sylvia Schick, and
19     Deborah Schick (collectively “Plaintiffs”) respectfully provide the following status report and
20     request that the Court vacate the case management conference scheduled for September 3, 2021,
21     at 12:00 p.m. In support of this request, Plaintiffs state as follows:
22              1.      Plaintiffs filed their Class Action Complaint on April 26, 2021 against Defendant
23     BrandRep, LLC (“Defendant” or “BrandRep”) (dkt. 1), which was later amended on April 29,
24     2021 (dkt. 6).
25              2.      On April 30, 2021, the Court issued a summons directed to BrandRep. (Dkt. 8.)
26
27
28
             PLAINTIFFS’ STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                           1
            Case 3:21-cv-03013-SI Document 36 Filed 08/17/21 Page 2 of 4




 1          3.      On April 27, 2021, the Court set an initial case management conference for July
 2   30, 2021. (dkt. 16.)
 3          4.      Defendant BrandRep was served on July 15, 2021 (dkt. 24), placing its deadline to
 4   respond to Plaintiffs’ First Amended Complaint (“FAC”) on August 5, 2021.
 5          5.      After counsel for BrandRep failed to appear at the initial case management
 6   conference, the Court continued the conference until August 27, 2021 (dkt. 26), which was later
 7   continued to September 3, 2021 (dkt. 33).
 8          6.      After BrandRep failed to respond to the FAC, Plaintiffs filed their request for entry
 9   of default against BrandRep on August 9, 2021. (Dkt. 28)
10          7.      On August 10, 2021, the Clerk of Court entered default against BrandRep.
11          8.      In light of the entry of default, Plaintiffs respectfully request that the Court vacate
12   the case management conference scheduled for September 3, 2021. That is, given that the entry of
13   default cuts off a defendant’s right to appear in the case or file an answer, the parties are unable to
14   confer pursuant to Rule 26(f) and submit a joint report.
15          9.      On August 16, 2021, BrandRep filed a motion to vacate the entry of default. (Dkt.
16   34). The Court terminated the motion to vacate for failing to comply with the local rules. (Dkt.
17   35.)
18          10.     At this time, Plaintiffs anticipate that Defendant BrandRep will re-file a motion to
19   vacate the entry of default. After a decision on the motion to vacate, the Court should set a status
20   conference to set deadlines for the remainder of the case. Conversely, if BrandRep fails to file a
21   motion to vacate on or before September 3, 2021, Plaintiffs intend to move forward with filing a
22   motion to certify the class and a motion for leave to conduct post-default discovery.
23          Consequently, Plaintiffs respectfully request that the Court vacate the Case Management
24   Conference scheduled for September 3, 2021.
25
                                                            Respectfully submitted,
26
27
28
        PLAINTIFFS’ STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                       2
           Case 3:21-cv-03013-SI Document 36 Filed 08/17/21 Page 3 of 4




     Dated: August 17, 2021                    A1 ON TRACK SLIDING DOOR
 1
                                               REPAIR AND INSTALLATION, INC.,
 2                                             SYLVIA SCHICK, and DEBORAH
                                               SCHICK, individually and on behalf of all
 3                                             others similarly situated,
 4                                      By:    /s/ Taylor T. Smith
 5                                             One of Plaintiff’s Attorneys

 6                                             Rebecca L. Davis (#271662)
                                               rebecca@lozeaudrury.com
 7                                             Lozeau Drury LLP
                                               1939 Harrison Street, Suite 150
 8                                             Oakland, CA 94612
                                               Tel: (510) 836-4200
 9                                             Fax: (510) 836-4205

10                                             Taylor T. Smith (admitted pro hac vice)
                                               tsmith@woodrowpeluso.com
11                                             Woodrow & Peluso, LLC
                                               3900 E. Mexico Ave., Suite 300
12                                             Denver, CO 80210
                                               Telephone: (720) 907-7628
13                                             Facsimile: (720) 927-0809

14                                             Counsel for Plaintiffs and the Putative Class

15
16
17
18
19
20
21
22
23
24
25
26
27
28
       PLAINTIFFS’ STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                           3
            Case 3:21-cv-03013-SI Document 36 Filed 08/17/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via the Court’s ECF system on August
 4   17, 2021.
 5                                               /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        PLAINTIFFS’ STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                    4
